     Case 1:21-cv-00126-NONE-SKO Document 8 Filed 02/03/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS TRAMMELL,                                  No. 1:21-cv-00126-SKO (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14    STATE OF CALIFORNIA,                               TO SUMMARILY DISMISS PETITION
15                        Respondent.                    [TWENTY-ONE DAY OBJECTION
                                                         DEADLINE]
16

17

18          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. He filed the instant petition on September

20   28, 2020, in the United States District Court for the Northern District of California. Because

21   venue is proper in the Eastern District, the action was transferred to this Court on January 27,

22   2021. Upon review of the petition, the Court finds that it presents only civil rights complaints;

23   therefore, the Court will recommend it be DISMISSED.

24                                              DISCUSSION

25   A.     Preliminary Review of Petition

26          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

27   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

28   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.
                                                         1
     Case 1:21-cv-00126-NONE-SKO Document 8 Filed 02/03/21 Page 2 of 3


 1   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

 2   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 3   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 4   2001).

 5   B.       Civil Rights Claims

 6            Petitioner seeks dismissal of his conviction; however, he does not challenge the conviction

 7   itself. Rather, he seeks dismissal “due to multiple civil right violations.” (Doc. 1 at 3.) He

 8   complains that prison guards are “telling inmates to fight [him]” and “yell[ing] verbal sexual slurs

 9   at [him].” (Doc. 1 at 3-4.) In addition to dismissal of his conviction, he seeks damages for

10   “fear,” “mental anguish,” and “defamation of character,” in the amount of twenty thousand

11   dollars for each violation of his civil rights. (Doc. 1 at 4.)

12            A habeas corpus petition is the correct method for a prisoner to challenge the “legality or

13   duration” of his confinement. Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (quoting Preiser

14   v. Rodriguez, 411 U.S. 475, 485 (1973)). In contrast, a civil rights action pursuant to 42 U.S.C. §

15   1983 is the proper method for a prisoner to challenge the conditions of confinement. McCarthy v.

16   Bronson, 500 U.S. 136, 141-42 (1991); Preiser, 411 U.S. at 499. Petitioner’s civil rights claims

17   are not cognizable in a federal habeas action and must be dismissed. Petitioner must seek relief

18   for his complaints by way of a civil rights action.

19            In Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir. 2016), the Ninth Circuit held that a

20   district court has the discretion to construe a habeas petition as a civil rights action under § 1983.
21   However, recharacterization is appropriate only if it is “amenable to conversion on its face,

22   meaning that it names the correct defendants and seeks the correct relief,” and only after the

23   petitioner is warned of the consequences of conversion and is provided an opportunity to

24   withdraw or amend the petition. Id. Here, the Court does not find recharacterization to be

25   appropriate. Petitioner does not name the proper defendants and the claims are not amenable to

26   conversion on their face. Accordingly, the Court should not exercise its discretion to
27   recharacterize the action.

28            Therefore, the Court will recommend that the action be dismissed and the Clerk of Court
                                                           2
     Case 1:21-cv-00126-NONE-SKO Document 8 Filed 02/03/21 Page 3 of 3


 1   be directed to send Petitioner a blank civil rights complaint.

 2                                                 ORDER

 3            IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

 4   Judge to the case.
                                          RECOMMENDATION
 5
              For the foregoing reasons, the Court HEREBY RECOMMENDS that the habeas corpus
 6
     petition be DISMISSED and the Clerk of Court be DIRECTED to provide Petitioner with a blank
 7
     civil rights complaint form.
 8
              This Findings and Recommendation is submitted to the United States District Court Judge
 9
     assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304
10
     of the Local Rules of Practice for the United States District Court, Eastern District of California.
11
     Within twenty-one (21) days after being served with a copy, Petitioner may file written objections
12
     with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
13
     and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28
14
     U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to
15
     appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16

17
     IT IS SO ORDERED.
18

19
     Dated:     February 2, 2021                                      /s/   Sheila K. Oberto          .
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        3
